Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 16/354,859, the examiner acknowledges the applicant's submission of the after final amendment dated 3/28/2022.  Claims 1, 7-8 and 15 have been amended (note the claim identifier for claim 15 has been labeled as “Previously Presented” but since claim 15 has been amended, it should have been labeled as “Currently Amended”), and claims 2-6, 9-14 and 16-21 have been canceled. Claims 1, 7-8 and 15 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1, 7-8 and 15 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/28/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “receive a virtual address that triggered a page fault for a compute process; check a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and the processing circuitry to perform one of: implement an operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space, wherein the predetermined number of pages begins at the virtual address that triggered the page fault, or bypass the operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is a last page in the virtual memory allocation for the compute process, update a page table in the virtual memory space; store a page fault event data record in memory, the page fault event dataAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 Serial Number: 16/354,859Atty. Dkt. AB9859-USFiling Date: 03/15/2019record comprising a process identifier, virtual memory address, and a timestamp; construct a time-series data set from a series of page fault event data records stored in memory by collating data records for one or more processes and constructing a correlation between one or more parameters in the records and page fault events; generate a predicted page fault based on an analysis of the time series data; and preemptively retrieve data into virtual memory based on the predicted page fault.”	
	In particular, Ginzburg et al. (US 2014/0304559) (previously cited) teaches aggregating/collating page faults but does not teach or render obvious the recited combination as recited above.

Independent claims 8 and 15 are allowed for the reasons indicated above with respect to claim 1.
	
	Dependent claim 7 is allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 4, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135